                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division




   JuuL Labs,Inc.,

                          Plaintiff,

                                                             Case No. I:I8-cv-1516


   The Unincorporated Associations
   Identified in Schedule A,

                          Defendants.


                                             ORDER


       This matter comes before the Court on the Report and Recommendation(R&R)of United

States Magistrate Judge Ivan D. Davis, dated August 15, 2019, Dkt. 72, on Plaintiffs Motion for

Entry of Default Judgment as to Certain Defendants, Dkt. 58. Defendants did not object to the

R&R. The Court has reviewed the Complaint, Plaintiffs Memorandum in Support of the Motion

for Entry of Default Judgment as to Certain Defendants, Dkt. 59, and the supporting documents,

and finds good cause to ADOPT the findings and recommendations of Judge Davis.

       Accordingly, for the reasons cited by Judge Davis and for good cause shown. Plaintiffs

Motion for Default Judgment as to Certain Defendants is GRANTED. The Clerk of Court is

instructed to enterjudgment pursuant to Fed. R. Civ. P. 55 in favor of Plaintiff Juul Labs, Inc.

and against each ofthe Defendants identified in Appendix A,in the amount of$4,000,000 per

defendant. It is further ORDERED that:

       (1) Defendants are permanently enjoined from making, using, selling, or offering for sale

unauthorized products containing the Juul Labs Trademarks;
